Lumpkin, P. J.
A certificate to a bill of exceptions must verify the statements therein contained unequivocally and without qualification ; and when the certificate to a given bill of exceptions fails to do this, the writ of error must be dismissed. Hawkins v. Americus, 102 Ga. 786; Woodruff v. Swann, 105 Ga. 510; Fort v. Sheffield, 108 Ga. 781; Sanges v. State, 110 Ga. 260; McCullough v. National Bank, 111 Ga. 132, 135; Taylor v. Howard, 112 Ga. 317. Writ of error dismissed.

All the Justices concurring.